DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020, has been entered.
 
3.	 The Applicant's amendments filed on September 21, 2020, were received. Claims 15-19 and 21-23 have been amended. Claims 1-14 and 20 have been cancelled. Claims 24-30 have been added as new. Therefore, Claims 15-19 and 21-30 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on July 21, 2020.

Election/Restrictions
5.	Newly submitted Claims 24-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the subject matter of the newly submitted Claims 24-30 include an insulating tape “wherein the insulating tape comprises a substrate, a hard particle layer and an adhesive layer, wherein the hard particle layer is stacked on a surface of the substrate, and the adhesive layer is stacked at a side of the hard particle layer facing away from the substrate”, which is a distinct species from the original claim which “the insulating tape comprises a substrate and a complex layer, wherein the complex layer comprises an adhesive layer and hard particles directly missed with a colloid component of the adhesive layer”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 24-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
6.	The rejection of Claims 1, 15-19 and 21-23 under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2014/0322587 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated September 21, 2020.


Allowable Subject Matter
7.	Claims 15-19 and 21-23 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the closet prior art, Lai et al. (US 2014/0322587 A1), teach a separator, including a substrate and a complex player of adhesive and hard particles, provided between a positive electrode plate and a negative electrode plate of a lithium ion battery. The closet prior art do not teach, fairly suggest or render obvious a lithium ion battery including an insulating tape which specifically comprises a substrate and a complex layer, wherein the complex layer comprises an adhesive layer and hard particles directly mixed with a colloid component of the adhesive layer, wherein the substrate is of a microporous structure, and a particle diameter of each of the hard particles is greater than a pore diameter of the microporous structure of the substrate; and the insulating tape specifically being bonded to welding areas of tabs of the positive electrode or the negative electrode, a boundary area of a coating material area and a non-coating material area of the positive electrode or the negative electrode, and an area of a positive electrode current collector corresponding to the coating material area of the negative electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: US Pre-Grant Publication No. 2010/0247991 A1.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725